PER CURIAM.
This is an action to recover overtime compensation, liquidated damages, and attorneys’ fees, under the Fair Labor Standards Act of 1938, 29 U.S.C.A. §§.201-219. The appellants were employees of the Federal Cartridge Corporation, which during the war period, under a cost-plus-a-fixed-fee contract with the United States, operated a government-owned munitions plant at New Brighton, Minnesota. The case was tried to the District Court. At the conclusion of the plaintiffs’ (appellants’) evidence, the court ruled that they were not engaged in commerce or the production of -goods for commerce within the meaning of the Act, and dismissed their complaint. Anderson v. Federal Cartridge Corporation, D.C., 72 F.Supp. 644. This appeal followed. It was argued at the September, 1948, Term of this Court. Decision was deferred pending the outcome of United States Cartridge Company v. Powell, et al. The decision of this Court in that case, filed April 12, 1949, 174 F.2d 718, requires an affirmance of the judgment in this case.
Affirmed.